Appellate Case: 21-1383     Document: 010110745151       Date Filed: 09/27/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                        September 27, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CHRISTOPHER WILLS,

        Petitioner - Appellant,

  v.                                                          No. 21-1383
                                                    (D.C. No. 1:20-CV-01737-DDD)
  J.A. BARNHARDT, Warden,                                      (D. Colo.)

        Respondent - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, McHUGH, and ROSSMAN, Circuit Judges.
                    _________________________________

       After the Federal Bureau of Prisons (BOP) denied his request to be transferred

 to a prison closer to his family, Christopher Wills filed a 28 U.S.C. § 2241

 application for a writ of habeas corpus. The district court dismissed the application

 for lack of jurisdiction, and Mr. Wills filed this appeal. Exercising jurisdiction under

 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-1383     Document: 010110745151          Date Filed: 09/27/2022     Page: 2



                                     BACKGROUND

        Mr. Wills is housed at the BOP’s penitentiary in Florence, Colorado. In 2019

 and 2020, he filed administrative requests under the First Step Act, 18 U.S.C.

 § 3621(b), for a transfer to a facility within 500 miles of his family in Virginia.1 The

 BOP denied his requests.2 Mr. Wills next filed a § 2241 habeas application, which

 argued that the BOP did not give a detailed, reviewable, or valid explanation for the

 denials and asked the district court to order a transfer to a BOP facility closer to his

 family “pursuant to the 500 mile law and rule of the First Step Act.” R. at 9.

        The magistrate judge recommended dismissal of the § 2241 application

 without prejudice for lack of jurisdiction, reasoning that Mr. Wills had challenged the

 conditions of his confinement which is not a cognizable habeas claim. Mr. Wills

 submitted an untimely objection to the assignment of the magistrate judge to his case,

 which was accepted for filing. The district court overruled the objection, adopted the

 recommendation, and dismissed the application.



        1
          Section 3621(b) authorizes the BOP to designate the place of imprisonment for a
 convicted person. In relevant part, it provides that “[t]he [BOP] . . . shall, subject to bed
 availability, the prisoner’s security designation, the prisoner’s programmatic needs, the
 prisoner’s mental and medical health needs, any request made by the prisoner related to
 faith-based needs, recommendations of the sentencing court, and other security concerns
 of the [BOP], place the prisoner in a facility as close as practicable to the prisoner’s
 primary residence, and to the extent practicable, in a facility within 500 driving miles of
 that residence.”
        2
         The administrative proceedings were not part of the district court record and
 thus are not part of the record on appeal. But the record on appeal does show the
 warden did not dispute that Mr. Wills exhausted his administrative remedies. See
 Suppl. R. at 48, 51.
                                              2
Appellate Case: 21-1383    Document: 010110745151         Date Filed: 09/27/2022     Page: 3



       In a post-judgment motion, Mr. Wills alleged that he never received a copy of

 the recommendation itself—only the order of reference to the magistrate judge. The

 district court reopened the case and allowed him to file objections. He did so,

 reframing his claim as a challenge to “the particular process and procedure

 employed” by the BOP—not the BOP’s “substantive decision” denying a transfer.

 Suppl. R. at 61. More specifically, he argued that the BOP violated his due process

 and equal protection rights by failing to properly consider the factors listed in

 § 3621(b). Noting this change, the magistrate judge withdrew his earlier

 recommendation finding no jurisdiction and issued a new one allowing the claim to

 proceed.

       The district court dismissed the case for lack of jurisdiction on two grounds.

 First, it held that Mr. Wills’s challenge related to the place of his confinement, which

 constitutes a challenge to the conditions of his confinement. Habeas relief is only

 appropriate for a prisoner who challenges the fact or duration of his confinement and

 seeks immediate release or a shortened period of confinement. Therefore, Mr. Wills

 needed to file a civil rights action under Bivens v. Six Unknown Named Agents of

 Federal Bureau of Narcotics, 403 U.S. 388 (1971). Second, it held that federal

 courts do not have jurisdiction to review the BOP’s placement decisions because the

 statute explicitly provides that “‘a designation of a place of imprisonment under this

 subsection is not reviewable by any court.’” R. at 21 (quoting § 3621(b)).




                                             3
Appellate Case: 21-1383      Document: 010110745151          Date Filed: 09/27/2022      Page: 4



        Mr. Wills filed this timely appeal.3 He argues the district court “had jurisdiction

 to review . . . [t]he BOP’s denial of his transfer request without first considering the five

 (5) factors of § 3621(b).” Aplt. Opening Br. at 3. He further argues “the BOP violated

 the statutory provisions and procedures of § 3621 and the First Step Act of 2018, in

 arbitrarily and categorically denying [his] transfer request.” Aplt. Reply Br. at 9.

                                         ANALYSIS

        A.     Standard of Review

        “This court reviews the district court’s disposition of [a] habeas corpus petition

 de novo. Factual findings are reviewed for clear error.” Palma-Salazar v. Davis,

 677 F.3d 1031, 1035 (10th Cir. 2012) (citation omitted).

        B.     Section 2241 is not the appropriate means for relief.

        The district court correctly held that Mr. Wills should have filed a Bivens action

 instead of a § 2241 application. In Palma-Salazar, we clearly delineated when each type

 of action is appropriate. “Habeas corpus review is available under § 2241 if an individual

 is ‘in custody in violation of the Constitution or laws or treaties of the United States.’”

 Id. (quoting 28 U.S.C. § 2241(c)(3)). “The fundamental purpose of a § 2241 habeas

 proceeding is to allow a person in custody to attack the legality of that custody, and the

 traditional function of the writ is to secure release from illegal custody.” Id. (internal



        3
         Because Mr. Wills is proceeding without the assistance of counsel, “we
 construe his pleadings liberally.” Ledbetter v. City of Topeka, 318 F.3d 1183, 1187
 (10th Cir. 2003). But we “cannot take on the responsibility of serving as [his]
 attorney in constructing arguments.” Garrett v. Selby Connor Maddux & Janer,
 425 F.3d 836, 840 (10th Cir. 2005).
                                               4
Appellate Case: 21-1383      Document: 010110745151          Date Filed: 09/27/2022      Page: 5



 quotation marks omitted). “[T]he types of claims cognizable under § 2241 are those in

 which an individual seeks either immediate release from, or a shortened period of,

 physical imprisonment.” Id. at 1037 n.2.

        By contrast, “[i]n this circuit, . . . a prisoner who challenges the conditions of his

 confinement must do so through a civil rights action.” Id. at 1035. A challenge to the

 BOP’s transfer decision is “properly construed as a challenge to the conditions of . . .

 confinement and must be brought pursuant to Bivens.” Id. at 1036; see, e.g., United

 States v. Garcia, 470 F.3d 1001, 1002-03 (10th Cir. 2006) (motion to compel BOP to

 transfer federal prisoners to a detention facility within 500 miles of their families was

 properly construed as a challenge to conditions of confinement that must be brought

 under Bivens); see generally McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811-12

 (10th Cir. 1997) (“[A]lthough a § 2241 attack on the execution of a sentence may

 challenge some matters that occur at prison, such as deprivation of good-time credits and

 other prison disciplinary matters, this does not make § 2241 actions like ‘condition of

 confinement’ lawsuits, which are brought under civil rights laws.” (citation omitted)).

 A district court lacks jurisdiction under § 2241 to consider a claim seeking transfer to

 another BOP institution. Palma-Salazar, 677 F.3d at 1038-39.

        Mr. Wills summarily labels his § 2241 application a “challeng[e to] the

 execution of his sentence,”4 Aplt. Reply Br. at 12. He does not distinguish—or even


        4
          Our research revealed one case in which this court treated a transfer-related
 claim as an “attack[ on] the execution of [a state prisoner’s] sentence as it affects the
 fact or duration of his confinement in Colorado.” Montez v. McKinna, 208 F.3d 862,
 865 (10th Cir. 2000). But the scenario in Montez was entirely different than the one
                                               5
Appellate Case: 21-1383     Document: 010110745151         Date Filed: 09/27/2022       Page: 6



 mention—Palma-Salazar and Garcia. Instead, he cites two other lines of cases for the

 broad proposition that “§ 3621 violations are judicially reviewable via habeas corpus

 § 2241 application,” id. at 10. True, the court exercised jurisdiction in these cases. But

 all of them are readily distinguishable by (1) the absence of consideration of a similar

 jurisdictional question or (2) the presence of a claim seeking a shortened sentence.

        The first set of cases cited by Mr. Wills involved challenges to the BOP’s

 categorical practices and procedures within § 3621(b), which conflicted with clear

 congressional intent prescribing individualized determinations. See Wedelstedt v. Wiley,

 477 F.3d 1160, 1161-62 (10th Cir. 2007); Garza v. Davis, 596 F.3d 1198, 1201

 (10th Cir. 2010). Wedelstedt and Garza are distinguishable from a jurisdictional

 perspective: we did not address the district court’s jurisdiction in Wedelstedt, and the

 jurisdictional dismissal in Garza stemmed from the prisoner’s failure to exhaust his

 administrative remedies. “[A] court is not bound by a prior exercise of jurisdiction in

 a case where it was not questioned . . . .” Palma-Salazar, 677 F.3d at 1036 (internal

 quotation marks omitted) (noting that “Wedelstedt did not specifically address the

 jurisdictional question at issue” in Palma-Salazar); cf. United States v. Turrieta,



 under consideration here. First, we were assessing whether the state prisoner should
 have filed an application under § 2241 or 28 U.S.C. § 2254 when we reasoned that
 “focusing on where [a] sentence will be served[] seems to fit better under the rubric
 of § 2241.” Id. Second, the prisoner in Montez was challenging a state’s authority to
 incarcerate him in a state other than the one in which he was convicted and
 sentenced. See id. at 864. Ultimately, we held that the prisoner did not have a
 cognizable claim based on the interstate transfer. Id. at 865-66. The parties did not
 raise the issue whether the prisoner was really filing a civil rights claim, and the court
 did not consider it.
                                              6
Appellate Case: 21-1383      Document: 010110745151          Date Filed: 09/27/2022      Page: 7



 875 F.3d 1340, 1346 (10th Cir. 2017) (“When parties do not raise or consider an

 issue and the court does not address it, the case is not a binding precedent on that

 point.” (brackets and internal quotation marks omitted)).

        The second set of cases cited by Mr. Wills involved challenges to the denial, due

 to certain prior convictions, of early release under § 3621(e)(2) upon successful

 completion of a drug-treatment program. See Hunnicutt v. Hawk, 229 F.3d 997, 999

 (10th Cir. 2000) (per curiam); Fristoe v. Thompson, 144 F.3d 627, 629 (10th Cir. 1998);

 Redmon v. Wiley, 349 F. App’x 251, 253 (10th Cir. 2009). These cases are inapposite for

 a different reason. Early release affects the length of imprisonment. And, as discussed

 above, a claim is “cognizable under § 2241 . . . [if] an individual seeks . . . a shortened

 period of[] physical imprisonment.” Palma-Salazar, 677 F.3d at 1037 n.2. By contrast,

 even if Mr. Wills succeeded in obtaining an order directing the BOP to reconsider his

 transfer requests and provide an explanation for its decisions (his stated goal), his period

 of incarceration would remain the same. Therefore, § 2241 is not the proper vehicle for

 his claim.

        C.     Section 3621(b) precludes judicial review of the BOP’s placement
               decisions.

        The district court also correctly held that § 3621(b) deprived it of jurisdiction to

 review the BOP’s decision on Mr. Wills’s transfer request. The final sentence of

 § 3621(b) expressly states that “[n]otwithstanding any other provision of law,




                                               7
Appellate Case: 21-1383     Document: 010110745151          Date Filed: 09/27/2022        Page: 8



 a designation of a place of imprisonment under this subsection is not reviewable by

 any court.”

        Mr. Wills contends this “proviso . . . does not apply to judicial review of due

 process challenges to the improper application, or non-application, of recognized

 statutory provisions, regulations, and/or procedures.” Aplt. Reply Br. at 11. But

 § 3621(b) contains no such limiting language. And “when interpreting any statute, we

 start with the statute’s plain language and assume that the legislative purpose is expressed

 by the ordinary meaning of the words used.” United States v. Hernandez-Calvillo,

 39 F.4th 1297, 1302 (10th Cir. 2022) (internal quotation marks omitted).

        Mr. Wills further contends he only asked the district court to “‘order the BOP to

 reconduct’ (or to actually conduct, for the first time) the transfer determining process”

 and to provide a written explanation of its reasoning during “the reprocess.” Aplt. Reply

 Br. at 16-17. Again, we are not persuaded. To order reconsideration, a court would first

 have to find a deficiency, which it could not do without reviewing the propriety of the

 BOP’s decisions in direct contravention of § 3621(b).

        D.     Pending Motions

        We deny Mr. Wills’s motion to strike the parts of the warden’s answer brief

 that reference his convictions and unsuccessful appeals, as well as his emergency

 motion to strike the entire supplemental record or, alternatively, certain district-court

 documents within it that also reference his convictions and unsuccessful appeals.

 Mr. Wills states that the warden has acted in bad faith by presenting irrelevant,

 incendiary, and prejudicial information to the court. But this type of background

                                              8
Appellate Case: 21-1383     Document: 010110745151         Date Filed: 09/27/2022   Page: 9



 information is routinely presented during appeals, and its inclusion does not bias the

 court or affect our ability to act impartially.

        We deny Mr. Wills’s motion for appointment of appellate counsel.

        We grant Mr. Wills’s motion for leave to proceed on appeal without

 prepayment of costs or fees.

                                      CONCLUSION

        We affirm the district court’s dismissal of Mr. Wills’s § 2241 application for

 lack of jurisdiction.


                                               Entered for the Court


                                               Carolyn B. McHugh
                                               Circuit Judge




                                              9